DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 26th, 2022 has been entered.
 This action is in response to the supplemental amendments filed on Dec. 7th, 2022. A summary of this action:
Claims 1-4, 7-11, 13-21, 23 have been presented for examination.
Claims 1-3, 7-10, 14-17, 19-20 were amended
Claim 23 is newly presented by supplemental amendment
Claims 1, 3-4, 7-11, 13-21, 23 are objected to because of informalities
The claims are not entitled to the benefit of priority 
Claims 1-4, 7-11, 13-21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-4, 7-11, 13-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, Youtube Video, Title: “Automated Framing of Timber & Steel Rafters in Revit”, Publication Date: May 29th, 2018; Channel: AGACAD in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019
Claims 1-4, 7-11, 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-14 of copending Application No. 16/824,683 (reference application).
Claims 15-21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of copending Application No. 16/284,683 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019. 
Claim 1-4, 7-11, 13-21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the supplemental response
	A supplemental response was filed to remedy what appeared to be obvious typographical errors in dependent claims 20 and 21. The supplement response remedied these issues. The Examiner notes that the supplemental response did not introduce any other amendments, but rather is not properly marked as per 37 CFR 1.121(c).
	In addition, the remarks submitted in the supplement response were also the same remarks that were previously filed. 

Regarding the claim objections
	In view of the amendments, the objections are withdrawn in part and new objections are presented below. 

Regarding the Double Patenting Rejection
The rejection is withdrawn in part and maintained in part and has further been updated as necessitated by amendment to all co-pending cases. 
As to the remarks, the Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee. As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...” – i.e. a replacement terminal disclaimer must be filed for a terminal disclaimer that was not accepted.
In addition, as per the prior rejection there were other deficiencies in the terminal disclaimer.

Regarding the § 112 Rejection
	The applicant submitted remarks regarding a 112 rejection, however there was no such rejection in the prior final rejection.

Regarding the § 101 Rejection
The rejection is maintained, and has been updated as was necessitated by amendment below.

Applicant submits (Remarks, pages 7-8): “The amended claims presented above, in the applicant's view depicted more than just a mental process given the limitation of the 3D model which is analyzed and the members which are modified based on discovered conflicts between members. The present set of claims require more than just a generic computer and are not able to be performed by a person in their mind. Due to the limitation of the 3D model which is created within specialized 3D modeling software, the modifications performed on the 3D model parts using computer learning modules or artificial intelligence modules which are specific to the present invention and are integrated into the 3D modeling software. The applicant challenges that the present invention can be performed mentally and how this process could be performed mentally with the requirements of a 3D model, using machine learning modules to analyze the 3D model, and generating new members where conflicts are identified between members and overriding or overwriting the old member model with the new member model.”
Examiner’s Response: The Examiner respectfully disagrees. 
First, it is improper to import limitations into the claims which have no express basis in the claim itself. See MPEP § 2111. This includes it being improper to import limitations from the disclosure into the claims, and from other applications into the present claims.  
	To be clear, see the present claims 3, 8, and 15 which recite “manipulating, by the at
least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members” (claim 3), “analyzing the roof truss assembly within the model to identify conflicts between the roof truss assembly” (claim 8) “wherein a conflict check is performed on the roof truss assembly” (claim 15) – the argued steps regarding the conflicts is not claimed. In addition, the argued “modifications performed…using computer learning…or [AI]” is also not claimed in the instant independent claims. E.g. claim 1 recites: “simulating…an assembly process…using a machine learning model…” and similar recitations are in claims 8 and 15. 
	To clarify on the other applications, this argument was reproduced from another application with a different set of claims including different features for the conflict resolution. To be specific, see application # 16/714,702, Remarks Sept. 19th, 2022, and the associated claims and disclosure. It is entirely improper to import limitations as implied by this argument from one application to another application, as each application is treated on its own merits.

	As to the argued features of the 3D modelling and computer/machine learning as recited in the instant present claims – these are recited with such a high degree of generality that they are, as per MPEP § 2106.05(f), “… simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) [which] does not integrate a judicial exception into a practical application or provide significantly more” – and the Examiner notes that none of the claims even require a 3D model, but are rather merely “within a 3D modeling software” and similar such recitations. 
	See the rejection below for clarification on how the present claims are rejected under § 101. 

Applicant Submits (remarks, pages 8): While the applicant claims that the present invention does provide the benefits of improved speed and efficiency of the construction process, the present invention is a judicial exception because it is providing an improvement of the modeling of a 3D model within specialized 3D modeling software. It is improving the process of identifying conflicts between two or more members of the 3D model of the building and overwriting at least one of the conflicting members with a new version of said member that will overcome the conflict…

Examiner’s Response: While the Examiner agrees that this “present invention is a judicial exception”, the Examiner infers that this argument has a typographical error, i.e. that “the present invention is a judicial exception” was intended to state “the present invention is not a judicial exception. 
	As to the inferred argument, the Examiner respectfully disagrees, because the presently claimed invention is an abstract idea without significantly more. This abstract idea without significantly more is not an improvement to technology.
	See MPEP § 2106.05(a): “That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 
See ¶¶ 19-21: “The present invention generally relates to a method for analyzing the roof joists of a building and determining how each roof joist is assembled. Then generating an illustration or a set of drawings that explain in detail the process to assemble each roof joist. The drawings/illustrations provide all the necessary information a worker would need to construct each roof joist. This includes each and every detail the worker would need, down to the number and type of screws needed, the specific placement of each member, and the order of assembly so that the worker can easily and correctly assemble each roof joist... The present invention provides the advantage over the prior art by incorporating the analyze of either 3D or 2D models or drawings, and determine the ideal construction method of the model or drawing based on the construction method or the type of members which are used in the construction of the roof joist…”– this is a “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” because while this disclosure does describe what is the improvement, it does so in a conclusory manner. To clarify, see MPEP § 2106.05(a): ”...In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)

In addition, this describes an improvement in the judicial exception itself (MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”) – see ¶¶ 3-5 of the instant disclosure: “Traditional method of assembly of the buildings in which the member placement, fasteners requirement has to be corelated from some other drawings is time consuming and chances of error are more. There is a lot of wastage of the material on site due the Incorrect information… Typically, these workers need to either have the entire process meticulously explained to them, or they have to be walked through the process for each roof joist.” – i.e. ¶¶ 19-21 are describing improvements in the mental process itself

Applicant Submits (remarks, page 8): “…For one person to go through every interface of every member would be ineffective and a person may not identify a conflict merely by reviewing every interface especially if they are isolating each assembly from one another.”

Examiner’s Response: The Examiner respectfully disagrees – the instant claims do not require such a feature. 
	Furthermore, this argument implies that the claims require the application of the application of the claimed method to a structure significantly large and complex enough such that the claimed invention was unable to be performed mentally in a reasonable amount of time. The claims do not require this, and even if the claims did this would be considered as the insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g).

Applicant Submits (remarks, page 8): “…Overall the present set of claims are limited to a 3D modeling program which is accessible only through a computing device. The present invention analyzes the structure model, identifies conflicts between members and removes and replaced those conflicting members with new members (e.g. new files/data sets of each of the members), the model is then re-analyzed to determine if the correction of said conflict created any new issues or if all conflicts are changed…”

Examiner’s Response: The Examiner respectfully disagrees – see the above responses. The instant claims do not recite this – rather, this argument is for the ‘702 application and the claimed and disclosed features of the ‘702. 
As was noted above, it is improper to import limitations into the claims which have no express basis in the claims. 

Applicant Submits (remarks, page 8): “…Additionally, the present invention is able to analyze hundreds of members and correct many conflicts simultaneously. The claims are not limited to 1 conflict at a time but to all conflicts found. It is unlikely that a human would be able to correct more than one conflict at a time through a mental process or through the use of a pen and paper...”

Examiner’s Response: The claim does not require hundreds of members, nor does it require many conflicts, nor does it require correcting the conflicts. Furthermore, as was noted above, such a requirement, should it be claimed, would be insignificant extra-solution activity of selecting a particular data source/type of data to be manipulated as discussed in MPEP § 2106.05(g) – because the claimed method would still recite the same mental process, and the only difference would be selecting a large enough data source to preclude the performance of the process mentally.  

Applicant Submits (remarks, page 8): “…Additionally, the present invention is an exception to the judicial exceptions because the claims are directed towards an integration into a practical application. The present invention provides an improvement to the function of a computer and more specifically a 3D modeling software. The present invention uses a particular machine to perform the method and process which is the 3D modeling software. The present invention is transforming and/or reducing the original model into a new state with the creation of the drawings and the inclusion of the fasteners into the original model...”

Examiner’s Response: See the above responses. Regarding the machine and transformation test, see MPEP § 2106.05(b): “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id. 
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test")” and see a similar statement in MPEP § 2106.05(c). 

Regarding the § 103 Rejection
	Solely in view of newly cited prior art that more closely teaches the disclosed invention, the rejection is withdrawn and a new grounds of rejection is set forth below.
Applicant’s arguments with respect to the § 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Interpretation
	The claims are given their broadest reasonable interpretation by a skilled person in view of the instant disclosure.
	The present claims recite limitations such as “sending a control signal to the 3D modeling software” (claim 1), “sending a signal to the 3D modeling software” (claim 8), and similar such recitations. 
	These are interpreted in view of ¶ 58 of the disclosure: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system” because the disclosure does not have any explicit recitation of these limitations. 
 
Claim Objections
Claims 1, 3-4, 7-11, 13-21, 23 are objected to because of the following informalities:  
Claim 1 does not recite an “and” between the last two limitations. The Examiner suggests amending the claim to include an “and” between the last two limitations. 
Claim 15 is objected to under a similar rationale 
Claim 1 recites “an disassembled model” – “an” is the article for when a term starts with a vowel sound, e.g. assembled. The Examiner suggests amending this to “a”
Claim 1 recites “within a 3D modeling software” twice – the Examiner suggest that the later recitation is amended to “within the 3D modeling software”, as there was a prior recitation. 
Claim 3 recites “at lease one” – this appears to be a typographical error. The Examiner suggests amending the claim to recite “least”
Claim 4 recites: “modifying….roof truss assembly model” with no article for the “roof truss assembly model”. As this element was not previously recited, the Examiner suggests amending the claim to use the article “a”
Claim 7 lacks a period at the end of the claim, because it was deleted. The Examiner suggests amending this to include a period. 
See MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 8 recites “request access the set…” – this appears to be incomplete. The Examiner suggests amending this to “request access to the set…”
Claim 8 recites “identify conflicts between the roof truss assembly” – however the term “between” is used for a plurality of objects, e.g. “between c-channel members” as recited in claim 3. The Examiner suggests amending claim 8, in view of ¶ 68 of the disclosure, to recite “identify conflicts in the roof truss assembly” or a similar such recitation 
Claim 8 recites “and fastener are integrated into the model” – the term “fastener” lacks an article and is in the singular form however “are” is for a plural form. As such, and in view of this being the first recitation, the Examiner suggests amending this to “and a fastener is integrated…” 
Claims 8 recite limitations starting with verbs in a first form including “access…identify…request” and also in a second form including “analyzing…sending” – the Examiner suggests amending the claims to keep the form of the verbs consistent.
Claim 15 is objected to under a similar rationale; as are dependent claims 9-11, 13-14, 16-21, and 23 – specifically for an inconsistent verb form when these are read in view of their respective independent claims
Claim 15 recites: “and the system is integrated into the 3D modeling software” – the system is a apparatus, whereas software is software per se. In view of MPEP § 2106.03(I) and the structure recited in the claims for the system, the Examiner suggests amending this to “and the program instructions are integrated into the 3D modeling software” to clarify that this claim is not directed towards software per se. 
Claim 15 recites “the member type…a member type” without a prior recitation. The Examiner suggests amending the claim such that the first recitation is “a member type” and the later recitation is “the member type”
Claims 9-11, 13-14 recite, in their preambles, in a similar form: “The computer program product of claim ..., further comprising” – this indicates that the computer program product itself comprises the limitation, and not the program instructions stored in the computer-readable storage media – the Examiner suggests amending these claims to recite “The computer program product of claim ... , wherein the program instructions further comprise” or the like
Claims 16-21 and 23 are objected to under a similar rationale
Claim 21 recites “the” at the start of the claim. The Examiner suggests amending claim 21 to recite “The” with a capitol T, similar to the other dependent claims 
Claim 23 is objected to under a similar rationale. 
Claim 21 recites, in part: “wherein the assembly process analyzing the...” – this lacks a transitional phrase. The Examiner suggests amending this to “wherein the assembly process comprises analyzing...” or the like. 
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/704,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
 Claim 1 recites, in part: simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
Claim 8 recites, in part: instruct the 3D modeling software to transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model;
Claim 15 recites, in part: sending a signal to a machine learning module to perform an assembly process of the roof truss assembly within the 3D modeling software, wherein an assembly process of the roof truss assembly is established;
	The instant disclosure in ¶ 70 states: “…In some embodiments, computer learning technology is able to analyze different roof joist types and setups to formulate different assembly processes…” 
The ‘702 does not disclose this, rather it discloses in ¶ 72: “In step 412 the assembly generation program 108 identifies corrections or solutions to the conflicts which were discovered…In some embodiments, a third party needs to confirm the proper correction. In other embodiments, a computer learning algorithm, artificial intelligence, or the like may be able to determine the ideal correction based on the members, the section, the construction requirements, the manufacturing capabilities, the assembly process or the like.” – which does not support the above noted limitations. 
Accordingly, the present claims are not entitled to the benefit of the prior application, because the independent claims recite subject matter that is not supported by the prior application. 

In addition, the ‘702 application claims priority to the US provisional application 62/912,692. The disclosure of the prior-filed application, Application No. 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Several features of the present claims inventions are not supported by the ‘692 provisional application. For example, the present claims recite steps for conflict checking, however the ‘692 application does not disclose such a feature (see figures 1-2 in the ‘692, see ¶¶ 9-16). In addition, the claimed inventions recite steps such as generating illustrations in an assembled and dissembled view, however this is also not disclosed (see fig. 1-2 in the ‘692, see ¶¶9-16; also see figure 4). Rather, see ¶ 12 of the ‘692: “The process, in one embodiment, receives the drawings, the user inputs the default properties for each element type, the floors and roof are scanned, the trusses are identified based on the type of truss (e.g. scissors, pitched, sawtooth, flat, or other), the option of single or multiple truss classes is identified, the trusses are marked”
Accordingly, the present claims are not entitled to the benefit of the prior ‘692 application, because the independent claims recite subject matter that is not supported by the prior application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.

Step 2, claim 1 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A …method for generating a set of assembly illustrations …, comprising:
	…
and detecting the at least one roof truss assembly within the model;
	generating...a model of the at least one …assembly by isolating the at least one ... assembly from the model…;
	analyzing… the ... assembly, …
	accessing...the set of ... members and individually analyzing each member coordinate, and relationship to all interfacing ... members;
	[evaluating]... an assembly process of the ... …, based on the ... members and a fastening method, wherein an assembly process is generated;
	…generate an assembled model of the ... assembly and an disassembled model of the ... assembly;
	generating...images representing the assembly process, wherein at least one image is created of an assembled view of the ... assembly and at least one image is created of a disassembled view of the ... assembly;
	comparing ...an interface region of the ... members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
…computer implemented…, by at least one processor… , by the at least one processor,
…within a 3D modeling software… within the 3D modeling software
sending a control signal to the 3D modeling software to…
simulating…using a machine learning model…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for roof trusses…roof trusses… wherein a set of c-channel members are identified which comprise the roof truss assembly;
…c-channel…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing…a model …wherein the model includes at least one roof truss assembly,…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
…computer implemented…, by at least one processor… , by the at least one processor,
…within a 3D modeling software… within the 3D modeling software
sending a control signal to the 3D modeling software to…
simulating…using a machine learning model…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for roof trusses…roof trusses… wherein a set of c-channel members are identified which comprise the roof truss assembly;
…c-channel…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Accessing…a model …wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another portion of the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale
Claims 3-4, 7 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.

Step 2, claim 8 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
… for generating a set of assembly illustrations …
	identify a set of ... members of the ... assembly and obtain a member type for each of the set of ... members, 
…analyzing each ... members coordinates and relationships to the other ... members in the set of ... members which form the ... assembly;
	…transform the ... assembly from an assembled state to a disassembled state, wherein the ... assembly is analyzed …to generate an assembly process based on the transformation, wherein interfacing regions of the ... members are identified and fastening locations are identified and fastener are integrated into the model;
	analyzing the ... assembly within the model to identify conflicts between the ... assembly;
	and …generate images of the ... assembly in an assembled and disassembled states, wherein the images depict the assembly process. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A computer program product …within a 3D modeling software, comprising:	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…instruct the 3D modeling software to…
… using a machine learning model…
… sending a signal to the 3D modeling software to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
… for roof trusses…roof trusses…c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: access a model wherein a model frame includes at least one ... assembly;… request access the set of ... members and

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
	A computer program product …within a 3D modeling software, comprising:	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…instruct the 3D modeling software to…
… using a machine learning model…
… sending a signal to the 3D modeling software to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
… for roof trusses…roof trusses…c-channel

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: access a model wherein a model frame includes at least one ... assembly;… request access the set of ... members and

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 9-11, 13-14 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.


Step 2, claim 15 and dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
	…for generating a set of assembly illustrations …
	 analyze the ... assembly, wherein a set of ... members are identified and a set of properties of the set of ... members is collected;
	…perform an assembly process of the ... assembly…, wherein an assembly process of the ... assembly is established;
	based on the assembly process and interfacing regions of the set of ... members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict check is performed on the ... assembly;
	generate images of the ... assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified, and based on a member type depicting the different members in different textures. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…within a 3D modeling software… within the 3D modeling software
…and the system is integrated into the 3D modeling software;
…sending a signal to a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for roof trusses which are constructed using rolled C channel members …roof trusses…c-channel…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: access a model …wherein the model includes at least one ... assembly …

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A system …, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…within a 3D modeling software… within the 3D modeling software
…and the system is integrated into the 3D modeling software;
…sending a signal to a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for roof trusses which are constructed using rolled C channel members …roof trusses…c-channel…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: access a model …wherein the model includes at least one ... assembly …

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 16-21 and 23 recite additional steps in the mental process, wherein the additional elements are similar to what is recited in the parent claim and rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, 13-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGACAD, Youtube Video, Title: “Automated Framing of Timber & Steel Rafters in Revit”, Publication Date: May 29th, 2018; Channel: AGACAD in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019

Regarding Claim 1
AGACAD teaches: A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising: (AGACAD, 0:31 timestamp – “Automate shop drawings…” [assembly illustrations] wherein this shows that it is with a 3D modelling software by showing the 3D model, and clarifies this is for “timber/steel rafter structures for roofs in Revit models [3D modelling software]”)

    PNG
    media_image1.png
    831
    1313
    media_image1.png
    Greyscale

	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model; (AGACAD, 0:31 timestamp as cited above, as to trusses see the 1:02 timestamp: “create prefabricated woof frame roof panels, wooden trusses and/or rafter systems… perform structural analysis, and generate custom shop drawings…” – i.e. this includes accessing 3D model with roof rafters; as to the detection of rafter assemblies see the 34-36 minute portion of the video wherein as verbally described and shown is a “smart details” tool which adds in the “details” at “intersections between elements” – specifically, this adds in connection and fastening elements between the metal beams  as is visually depicted by detecting the “intersections between elements” in the roof rafter; as to trusses see the 1:02 timestamp – i.e. this system also does trusses)

    PNG
    media_image2.png
    608
    975
    media_image2.png
    Greyscale

	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software; (AGACAD, the 34-36 minute timestamp show an isolated model of a roof rafter assembly; as to trusses see the 1:02 timestamp)
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly; (AGACAD, see the 34-36 minute timestamp which shows the results of the analysis from the “Smart Details” tool such as the 34:26 timestamp, wherein this shows I-beams were used; the Examiner notes that as I-beams have a c-channel on both sides, they are an example of c-channel members)

    PNG
    media_image3.png
    606
    976
    media_image3.png
    Greyscale

	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members; (AGACAD, the 34-36 minute timeframe; including the 34:30-35 timeframe: “and the wooden [connection and fastening] plates were inserted automatically by that smart details solvers….which is searching for intersection between elements…for example…if its intersecting with a girder add this one…” – a skilled person would have inferred, given what is visually depicted in this portion of the video, that the searching individually analyzed each member including for its coordinate and its relation to all interfacing members [the “intersection”] – e.g. see the 34:53 timestamp which shows a individual member highlighted in blue as part of the description of what the smart details tool is automatically doing


    PNG
    media_image4.png
    622
    973
    media_image4.png
    Greyscale

	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss…, based on the c-channel members and a fastening method, wherein an assembly process is generated; (AGACAD, 34-36 timeframe, as cited above, teaches the insertion of the fasteners based on the c-channel members as part of an assembly process that was simulated; to clarify, as per the slide shown at the 0:31 timestamp this system includes “Automate shop drawings, including sorting, tagging, dimensioning, and scheduling of all frames” – then the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically” – in other words, this simulates the assembly process such as to create a schedule for the assembly, the drawings for the assembly, a part lists, the connections for assembly, etc. 
and see the 30-33 minute timeframe which shows examples of the “shop drawings” with “a couple of views with the elements filtered out so with the main rafters with the roof valleys and the roofing and now I can automatically tag them and dimension them so before doing that in the numbering setup…I want [to] number the roofs and parts…” – e.g. see the 32:12 timestamp for a visual example of the drawing; and the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal” – i.e. the shop drawings show the various portions of the assembly process, and a skilled person would have inferred that the number on the drawings was for the schedule that was generated) 

    PNG
    media_image5.png
    617
    975
    media_image5.png
    Greyscale

	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly; (AGACAD, as cited above in the 30-36 minute timeframe show various views of the model in various states of assembly and disassembly, e.g. the 34:08 timestamp shows an assembly view which includes the sheathing on top of the roof, and the walls of the house; whereas the 34:12 timestamp shows an example of a dissembled view wherein this shows only some of the members and elements in the roof assembly; for another example see the 11:15-12 timeframe which shows the 3D model as more elements are added to the rafter assembly, e.g. the “we add all other elements such as ridges valley girder beams and collar beams” ) 

    PNG
    media_image6.png
    638
    977
    media_image6.png
    Greyscale

	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly; (AGACAD, as cited above in the 30-36 minute timeframe show various views of the model in various states of assembly and disassembly, e.g. the 34:08 timestamp shows an assembly view which includes the sheathing on top of the roof, and the walls of the house; whereas the 34:12 timestamp shows an example of a dissembled view wherein this shows only some of the members and elements in the roof assembly 
to clarify, the video shows the 3D model as images)
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions.  (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp)

AGACAD does not explicitly teach: …using a machine learning model…
Helminen teaches: …using a machine learning model… (Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AGACAD on the Smart Details tool for determining the connections for the assembly process with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 2
AGACAD teaches: The method of claim 1, wherein the images of the roof truss assembly include fastening locations used to secure the c-channel members. (AGACAD, 34:53 timestamp provides a visual example of such an image)

Regarding Claim 3
AGACAD teaches: The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. (AGACAD, 11:30 – 13 minute timeframe shows this as this shows that first the “rafters are added” and “everything looks very good its just that of course they are not aligned [example of a conflict] as you can see it’s very simple to do to align them…[clicks a button in the menu]…and these slopes with be aligned…and I also want to show that we can align the roofs by the walls top plate… [shows aligning the assemblies to the top plates]” – to clarify, this shows that the members in each rafter assembly are not aligned, and then aligns them
For a second example see the 16:45-17:30 timeframe: “so as you can see right now the rafters are added by they intersect with the wall stop and they are not cut…we can just cut with the external elements so I will [click a button]… and you can see that the rafters are cut by the walls top beam” – the Examiner notes that the wall top beam is part of the assembly, as this is visually depicted as part of where the rafters connect to the rest of the structure;  
the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal”  ); 

Regarding Claim 4
AGACAD teaches: The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp)

Regarding Claim 7
AGACAD teaches: The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order (See the 0:31 timestamp: “Automate shop drawings, including sorting, tagging, dimensioning, and scheduling of all frames” – to clarify, the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically” 
and see the 30-33 minute timeframe which shows examples of the “shop drawings” with “a couple of views with the elements filtered out so with the main rafters with the roof valleys and the roofing and now I can automatically tag them and dimension them so before doing that in the numbering setup…I want [to] number the roofs and parts…” – e.g. see the 32:12 timestamp for a visual example of the drawing;  - a skilled person would have inferred that the numbers in the images were for the schedule for the assembly order
and the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal”

Regarding Claim 8
AGACAD teaches: A computer program product for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (AGACAD, 0:31 timestamp – “Automate shop drawings…” [assembly illustrations] wherein this shows that it is with a 3D modelling software by showing the 3D model, and clarifies this is for “timber/steel rafter structures for roofs in Revit models [3D modelling software]”)
	access a model wherein a model frame includes at least one roof truss assembly; (AGACAD, 0:31 timestamp as cited above, as to trusses see the 1:02 timestamp: “create prefabricated woof frame roof panels, wooden trusses and/or rafter systems… perform structural analysis, and generate custom shop drawings…” – i.e. this includes accessing 3D model with roof rafters)
	identify a set of c-channel members of the roof truss assembly and obtain a member type for each of the set of c-channel members; (AGACAD, see the 34-36 minute timestamp which shows the results of the analysis from the “Smart Details” tool such as the 34:26 timestamp, wherein this shows I-beams were used; the Examiner notes that as I-beams have a c-channel on both sides, they are an example of c-channel members; as to the member type these are “I-beams” as visually depicted; wherein there are also “grider” type members)
request access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members which form the roof truss assembly; (AGACAD, the 34-36 minute timeframe; including the 34:30-35 timeframe: “and the wooden [connection and fastening] plates were inserted automatically by that smart details solvers….which is searching for intersection between elements…for example…if its intersecting with a girder add this one…” – a skilled person would have inferred, given what is visually depicted in this portion of the video, that the searching individually analyzed each member including for its coordinate and its relation to all interfacing members [the “intersection”] – e.g. see the 34:53 timestamp which shows a individual member highlighted in blue as part of the description of what the smart details tool is automatically doing)
	instruct the 3D modeling software to transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed …generate an assembly process based on the transformation, (AGACAD, 34-36 timeframe, as cited above, teaches the insertion of the fasteners based on the c-channel members as part of an assembly process that was simulated; to clarify, as per the slide shown at the 0:31 timestamp this system includes “Automate shop drawings, including sorting, tagging, dimensioning, and scheduling of all frames” – then the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically” 
and see the 30-33 minute timeframe which shows examples of the “shop drawings” with “a couple of views with the elements filtered out so with the main rafters with the roof valleys and the roofing and now I can automatically tag them and dimension them so before doing that in the numbering setup…I want [to] number the roofs and parts…” – e.g. see the 32:12 timestamp for a visual example of the drawing; 
as such, a skilled person would have inferred that such a system which generates a “schedule” for assembly, “shop drawings” for assembly, a “parts list” for assembly, the various fasteners/connections for assembly, numbering of all elements in the drawings, etc. was doing so by a transformation of the model between assembled/disassembled states, e.g. the “shop drawings” depicted visually show various portions of the assembly process
and the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal”) 
wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model; (AGACAD, the 34-36 minute timeframe; including the 34:30-35 timeframe: “and the wooden [connection and fastening] plates were inserted automatically by that smart details solvers….which is searching for intersection between elements…for example…if its intersecting with a girder add this one…” )
	analyzing the roof truss assembly within the model to identify conflicts between the roof truss assembly; (AGACAD, 11:30 – 13 minute timeframe shows this as this shows that first the “rafters are added” and “everything looks very good its just that of course they are not aligned [example of a conflict] as you can see it’s very simple to do to align them…[clicks a button in the menu]…and these slopes with be aligned…and I also want to show that we can align the roofs by the walls top plate… [shows aligning the assemblies to the top plates]” – to clarify, this shows that the members in each rafter assembly are not aligned, and then aligns them
For a second example see the 16:45-17:30 timeframe: “so as you can see right now the rafters are added by they intersect with the wall stop and they are not cut…we can just cut with the external elements so I will [click a button]… and you can see that the rafters are cut by the walls top beam” – the Examiner notes that the wall top beam is part of the assembly, as this is visually depicted as part of where the rafters connect to the rest of the structure; ); 
	and sending a signal to the 3D modeling software to generate images of the roof truss assembly in an assembled and disassembled states, wherein the images depict the assembly process. (AGACAD, as cited above in the 30-36 minute timeframe show various views of the model in various states of assembly and disassembly, e.g. the 34:08 timestamp shows an assembly view which includes the sheathing on top of the roof, and the walls of the house; whereas the 34:12 timestamp shows an example of a dissembled view wherein this shows only some of the members and elements in the roof assembly 
to clarify, the video shows the 3D model as images)

AGACAD does not explicitly teach: … using a machine learning model to…
Helminen teaches: …using a machine learning model to…( Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AGACAD on the Smart Details tool for determining the connections for the assembly process with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 9
AGACAD teaches: The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp)

Regarding Claim 10.
AGACAD teaches: The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp) – to clarify, the “plate” is added to the identified connection area/intersection

Regarding Claim 11.
AGACAD teaches: The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp; and see 34:48 for a second example)

    PNG
    media_image7.png
    613
    975
    media_image7.png
    Greyscale


Regarding Claim 13.
AGACAD teaches: The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. (AGACAD, the 34-36 minute timeframe as was cited above for the “Smart Details …which is searching for intersection between elements” and adding connection elements to the interface regions based on the connection type and fastening method as visually depicted, including with visual indications n the interface regions (e.g. the “plate” between the two beams at the top of the roof – e.g. see the 34:53 timestamp; and see 34:48 for a second example; as to each member type this shows both I-beams [example of c-channel members] and also “girder” type members)

Regarding Claim 14.
AGACAD teaches: The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. (AGACAD, 32:12 shows that the “elements are automatically numbered” in the image, wherein when taken in view of AGACAD also performing a step of “Automate…scheduling” (0:31 timestamp; clarified in the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically”) a skilled person would have inferred that the numbering was for the assembly order for the schedule)

Regarding Claim 15.
AGACAD teaches: A system for generating a set of assembly illustrations for roof trusses which are constructed using rolled C channel members, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (AGACAD, 0:31 timestamp – “Automate shop drawings…” [assembly illustrations] wherein this shows that it is with a 3D modelling software by showing the 3D model, and clarifies this is for “timber/steel rafter structures for roofs in Revit models [3D modelling software]”
As to the use of C-channel members, see the 34-36 minute timestamp which shows the results of the analysis from the “Smart Details” tool such as the 34:26 timestamp, wherein this shows I-beams were used; the Examiner notes that as I-beams have a c-channel on both sides, they are an example of c-channel members; 
As the members being rolled –see MPEP § 2111.02: “Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."” 
	access a model within a 3D modeling software wherein the model includes at least one roof truss assembly and the system is integrated into the 3D modeling software; (AGACAD, 0:31 timestamp as cited above including that this is “in Revit models” [integrated into the 3D modeling software], as to trusses see the 1:02 timestamp: “create prefabricated woof frame roof panels, wooden trusses and/or rafter systems… perform structural analysis, and generate custom shop drawings…”)
	 analyze the roof truss assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected; (AGACAD, see the 34-36 minute timestamp which shows the results of the analysis from the “Smart Details” tool such as the 34:26 timestamp, wherein this shows I-beams were used; the Examiner notes that as I-beams have a c-channel on both sides, they are an example of c-channel members
include seeing the 34:30-35 timeframe: “and the wooden [connection and fastening] plates were inserted automatically by that smart details solvers….which is searching for intersection between elements…for example…if its intersecting with a girder add this one…” – a skilled person would have inferred, given what is visually depicted in this portion of the video, that the searching individually analyzed each member including for its coordinate and its relation to all interfacing members [examples of properties of the members] – e.g. see the 34:53 timestamp which shows a individual member highlighted in blue as part of the description of what the smart details tool is automatically doing)
	sending a signal …to perform an assembly process of the roof truss assembly within the 3D modeling software, wherein an assembly process of the roof truss assembly is established; (AGACAD, 34-36 timeframe, as cited above, teaches the insertion of the fasteners based on the c-channel members as part of an assembly process that was simulated; to clarify, as per the slide shown at the 0:31 timestamp this system includes “Automate shop drawings, including sorting, tagging, dimensioning, and scheduling of all frames” – then the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically” – a skilled person would have inferred that such a system would have performed the assembly process such as to establish the schedule and parts list for assembly, along with the shop drawings for the assembly 
to clarify: see the 30-33 minute timeframe which shows examples of the “shop drawings” with “a couple of views with the elements filtered out so with the main rafters with the roof valleys and the roofing and now I can automatically tag them and dimension them so before doing that in the numbering setup…I want [to] number the roofs and parts…” – e.g. see the 32:12 timestamp for a visual example of the drawing; and the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal”) 
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, (AGACAD, the 34-36 minute timeframe; including the 34:30-35 timeframe: “and the wooden [connection and fastening] plates were inserted automatically by that smart details solvers….which is searching for intersection between elements…for example…if its intersecting with a girder add this one…” – the 34:53 shows an example of a connecting plate between two members for fastening the members together wherein the surrounding sections of the video show additional fastening locations and fasteners are added into the model)
wherein a conflict check is performed on the roof truss assembly; (AGACAD, 11:30 – 13 minute timeframe shows this as this shows that first the “rafters are added” and “everything looks very good its just that of course they are not aligned [example of a conflict] as you can see it’s very simple to do to align them…[clicks a button in the menu]…and these slopes with be aligned…and I also want to show that we can align the roofs by the walls top plate… [shows aligning the assemblies to the top plates]” – to clarify, this shows that the members in each rafter assembly are not aligned, and then aligns them
For a second example see the 16:45-17:30 timeframe: “so as you can see right now the rafters are added by they intersect with the wall stop and they are not cut…we can just cut with the external elements so I will [click a button]… and you can see that the rafters are cut by the walls top beam” – the Examiner notes that the wall top beam is part of the assembly, as this is visually depicted as part of where the rafters connect to the rest of the structure;  
the Examiner notes the 35:30-36 timeframe to clarify: “you will be able to download trials for our tools for example this wood framing or metal framing software because the same is for metal I just showed you wood but everything is the same on metal”  )
	generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified, and based on a member type depicting the different members in different textures. (AGACAD, as cited above in the 30-36 minute timeframe show various views of the model in various states of assembly and disassembly, e.g. the 34:08 timestamp shows an assembly view which includes the sheathing on top of the roof, and the walls of the house; whereas the 34:12 timestamp shows an example of a dissembled view wherein this shows only some of the members and elements in the roof assembly
	to be specific, the 32:12 shows an image with the “elements [which] are automatically numbered” [the assembly order]; as to the type/interface region see the 34:53 timestamp which shows different member types and an interface region which were identified; and to clarify the 32:12 image includes pre-fixes for each member to indicate the member type; wherein different textures were used for different members)

    PNG
    media_image8.png
    388
    868
    media_image8.png
    Greyscale

AGACAD does not explicitly teach: to a machine learning module
Helminen teaches: to a machine learning module(Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AGACAD on the Smart Details tool for determining the connections for the assembly process with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Regarding Claim 16.
AGACAD teaches: The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. (See the 34-36 minute timeframe which visually depicts the analysis process and verbally explains it; including that different fastener types are applied depending up the interface region and the members at the interface; as to the engineering requirements – see ¶ 21 of the instant specification: “also any special fastener requirement as per Engineering calculation at any particular junction is correctly provided in the drawings.” – i.e. this is visually shown in the video – to clarify, the 35:00 timestamp shows a different special fastener requirement was applied as highlighted in the video, and a skilled person would have inferred that this was an engineer requirement)

    PNG
    media_image9.png
    601
    974
    media_image9.png
    Greyscale


Regarding Claim 17.
AGACAD teaches: The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area.  (See the 34-36 minute timeframe, as discussed above – the members are fastened at the connection areas which is an example of a manipulation of the members)

Regarding Claim 18.
AGACAD teaches: The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. (See the 34-36 minute timeframe, as discussed above, which shows the modified assembly with incorporated fasteners)

Regarding Claim 19.
AGACAD teaches: The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. (See the 34-36 minute timeframe, as discussed above – e.g. the 34:48 timestamp shows this )

Regarding Claim 20.
AGACAD teaches: The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members (AGACAD, the 34-36 minute timeframe shows marks on the interface region depending on the type of interface by showing the fasteners, and by highlighting them, e.g. the 34:48 timestamp)


    PNG
    media_image8.png
    388
    868
    media_image8.png
    Greyscale


Regarding Claim 21.
AGACAD teaches: the system of claim 15, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. (AGACAD, 34-36 timeframe, as cited above, teaches the insertion of the fasteners based on the c-channel members as part of an assembly process that was simulated; to clarify, as per the slide shown at the 0:31 timestamp this system includes “Automate shop drawings, including sorting, tagging, dimensioning, and scheduling of all frames” – then the 33-34 minute timeframe: “…and all shop drawings for them will be created and also forgot to show the schedules so we also have for example roof framing schedule where all elements are automatically calculated [including] the part list where the sheeting is calculated as you can see and the panels and the joists all of these elements are calculated automatically” – the schedule and parts list associated with the schedule which were both calculated based on “all elements” are an example of such an analysis; wherein the schedule would have included an assembly order as it is a schedule for the project)

Regarding Claim 23.
AGACAD teaches: the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. (AGACAD, the 32:11 timestamp shows a close-up of the 2D drawing which shows each labelled component including the pre-fixes, including an “E” added to the exterior members [“E” for exterior, as would have been inferred], wherein the interior members do not have this “E” prefix – i.e. the member type includes if it is interior or exterior)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/824,683
Claims 1-4, 7-11, 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, 13-14 of copending Application No. 16/824,683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these are obvious variations of each other. The instant claimed invention is for roof trusses, the co-pending is for the obvious variation of floor joists. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-22 of copending Application No. 16/284,683 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because these are obvious variations of each other. The instant claimed invention is for roof trusses, the co-pending is for the obvious variation of floor joists. 
While the co-pending claim 15 does not recite the following feature, Helminen teaches: to a machine learning module (Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Application # 16/824,682
Application # 16/824,683
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;
	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software;
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 


Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one floor joist assembly, and detecting the at least one floor joist assembly within the model;
	generating, by the at least one processor, a model of the at least one floor joist assembly by isolating the at least one floor joist assembly from the model;

	analyzing, by the at least one processor, the floor joist assembly, wherein a set of c-channel members are identified which comprise the floor joist assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, an assembly process of the floor joist using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 


Regarding Claim 2

	The method of claim 1, wherein the images of the roof truss assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 2

	The method of claim 1, wherein the images of the floor joist assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order


Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order- 


Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one roof truss assembly;



	identify a set of c-channel members of the roof truss assembly and obtain a member type for each of the set of c-channel members;
request access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members which form the roof truss assembly;
	instruct the 3D modeling software to transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model;
	analyzing the roof truss assembly within the model to identify conflicts between the roof truss assembly;
	and sending a signal to the 3D modeling software to generate images of the roof truss assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for floor joists within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one floor joist assembly;
	extracting the floor joist assembly from the model, wherein a floor joist assembly model is created;
	identify a set of c-channel members of the floor joist assembly model and obtain a member type for each of the set of c-channel members
access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members;

	instruct the 3D modeling software to transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model
 and comparing the floor joist assembly within the model to identify conflicts between the floor joist assembly and the model components;
	and sending a signal to the 3D modeling software to generate images of the floor joist assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 15.

	A system for generating a set of assembly illustrations for roof trusses which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one roof truss assembly and the system is integrated into the 3D modeling software;
	 analyze the roof truss assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal …to perform an assembly process of the roof truss assembly within the 3D modeling software, wherein an assembly process of the roof truss assembly is established;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict check is performed on the roof truss assembly;
	generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified, and based on a member type depicting the different members in different textures. 


Regarding Claim 15.

	A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one floor joist assembly and the system is integrated into the 3D modeling software;
	 analyze the floor joist assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal to the system to perform an assembly process of the floor joist assembly within the 3D modeling software, wherein an assembly process of the floor joist assembly;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict is performed with the floor joist assembly model and the model;
generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 18.

	The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. 


Regarding Claim 18.

	The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. 


Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members




Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members. 


Regarding Claim 21.

	the system of claim 15, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 22.

	the system of claim 15, wherein the assembly process analyzing the member type of each of the c-channel members of the set of c-channel members and the fastening of each of the c-channel members to determine the assembly order. 

Regarding Claim 23.

The system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 

Regarding Claim 21.

	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 



Double Patenting – 16/714,702
Claim 1-4, 7-11, 13-21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of copending Application No. 16/714,702 (reference application) in view of Helminen, “Automated generation of steel connections of BIM by machine learning”, Master’s Thesis, Tampere University, May 2019. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 15 are for a computer implemented method and a system respectively – these are obvious variations of the computer program product recited in the co-pending claimed invention.
The instant claims are directed towards roof trusses – this is an obvious variation of the co-pending with its recitation of a “roof truss”
Instant claim 1 recites isolating the roof truss assembly – this is an obvious variation of the co-pending’s recitations of determining if a section is a roof truss type, and the features based on section type afterwards. 
Instant claim 1 recites an analysis of the members individually and a step of comparing interface regions – these are an obvious variation of the co-pending “manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;… generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.” Instant claims 8 and 15 recite similar limitations and are rejected under similar rationales. 
Instant claim 1 recites simulating the assembly process – this is an obvious variation of the co-pending determining of an assembly procedure and the later associated illustrations. Instant claims 8 and 15 recite similar limitations and are rejected under similar rationales.
The member type feature in instant claims 8 and 15 are obvious variations of the co-pending dependent claim 15 recitation of “mark each of the members with a member type in the set of illustration based on the position of the member.”

The co-pending claim 9 does not recite the following feature of instant claim 1: using a machine learning model, - nor the similar features in instant claims 8 and 15.
However, Helminen teaches these features – see Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them…. The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models. The results were positive, even being limited by using only a 10-model database. By creating a training set from finished models, it was found that it is possible to predict and automatically insert valid structural connections in new BIM models.” – to clarify, see page 32, figure 16 for “An example of a detected connection area” and ¶ 1 for a first example of a machine learning technique of “clustering”; and see § 3.2.3 for a second example of a machine learning technique of a “k-NN” classifier )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract) The motivation to combine would have been that Helminen’s technique was for “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Application # 16/824,682
Application # 16/714,702
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	accessing, by at least one processor, a model within a 3D modeling software wherein the model includes at least one roof truss assembly, and detecting the at least one roof truss assembly within the model;
	generating, by the at least one processor, a model of the at least one roof truss assembly by isolating the at least one roof truss assembly from the model within the 3D modeling software;
	analyzing, by the at least one processor, the roof truss assembly, wherein a set of c-channel members are identified which comprise the roof truss assembly;
	accessing, by the at least one processor, the set of c-channel members and individually analyzing each member coordinate, and relationship to all interfacing c-channel members;
	simulating, by the at least one processor, within the 3D modeling software an assembly process of the roof truss using a machine learning model, based on the c-channel members and a fastening method, wherein an assembly process is generated;
	sending a control signal to the 3D modeling software to generate an assembled model of the roof truss assembly and an disassembled model of the roof truss assembly;
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	comparing , by the at least one processor, an interface region of the c-channel members based on a connection type and the fastening method and providing visual indicators in the images of the interface regions. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 2

	The method of claim 1, wherein the images of the roof truss assembly include fastening locations used to secure the c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the c-channel members based on an identified conflict between c-channel members. 


Regarding Claim 9

	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	
Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 7

	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the c-channel members are identified based on an assembly order


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 8

	A computer program product for generating a set of assembly illustrations for roof trusses within a 3D modeling software, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one roof truss assembly;
	identify a set of c-channel members of the roof truss assembly and obtain a member type for each of the set of c-channel members;
request access the set of c-channel members and analyzing each c-channel members coordinates and relationships to the other c-channel members in the set of c-channel members which form the roof truss assembly;
	instruct the 3D modeling software to transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed using a machine learning model to generate an assembly process based on the transformation, wherein interfacing regions of the c-channel members are identified and fastening locations are identified and fastener are integrated into the model;
	analyzing the roof truss assembly within the model to identify conflicts between the roof truss assembly;
	and sending a signal to the 3D modeling software to generate images of the roof truss assembly in an assembled and disassembled states, wherein the images depict the assembly process. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the c-channel members to determine fastening methods for interfacing c-channel members and determining a fastener type based on the relationship between the members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	A system for generating a set of assembly illustrations for roof trusses which are constructed using rolled C channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model within a 3D modeling software wherein the model includes at least one roof truss assembly and the system is integrated into the 3D modeling software;
	 analyze the roof truss assembly, wherein a set of c-channel members are identified and a set of properties of the set of c-channel members is collected;
	sending a signal to a machine learning module to perform an assembly process of the roof truss assembly within the 3D modeling software, wherein an assembly process of the roof truss assembly is established;
	based on the assembly process and interfacing regions of the set of c-channel members, obtaining a set of fastening locations and incorporating fasteners into the model, wherein a conflict check is performed on the roof truss assembly;
	generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified, and based on a member type depicting the different members in different textures. 


Regarding Claim 9

	A computer program product for identifying conflicts in a structure model , comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	access a model of a structure within a 3D modeling program, wherein the model of the structure is comprised of sections and each of the sections are formed of -channel members;
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model of the structure;
	perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determined if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict, and modifying at least one of the member models involved in the conflict wherein a new member model is generated and overrides the member model and performing the conflict check again to determine if the conflict has been resolved;
	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the c- channel members based on an identified connection area. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 18.

	The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two c-channel members. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two c-channel members 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.  

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. 

Regarding Claim 21.

	the system of claim 15, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. 

Regarding Claim 23.

The system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 

Regarding Claim 9

	manipulate a 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface.  

Regarding Claim 15.

	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member. – an obvious variation of this would have been to mark if they were interior/exterior of the region 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGACAD, Youtube Video, Title: ‘Template Project’ Functionality for Framing in Revit, Sept. 15th, 2017, URL: www(dot)youtube(dot)com/watch?v=bl-P2rSlLt0&t – see the video description, see the 11-16 minute timeframe
AGACAD, Youtube Video, Title: “Framing Truss Floors in Revit”, Published on Dec. 20th, 2017 URL: www(dot)youtube(dot)com/watch?v=3xm7PaIRQbo -  – see the video description, see the first minute of the video, see the 13-15 minute timeframe
AGACAD, YouTube Video Title: “Framing Multi-Story Houses 10x Faster”, Published June 3rd, 2016; URL: www(dot)youtube(dot)com/watch?v=YgRRlK6rSu0  - see the video description, see the first four minutes, see the 25 -40 minute timeframe
AGACAD, YouTube Video: “Framing Complex Floors with Connections Automatically in Revit”, Published on Nov. 30th, 2017, URL: www(dot)youtube(dot)com/watch?v=WFmxC6cTo3s - see the video description, see the first three minutes, see the 30 -40 minute timeframe
AGACAD, YouTube Video: “Efficient Design of Light-Gauge Steel Framing Systems in Revit (IMPERIAL)”, Apr. 5, 2018, URL: www(dot)youtube(dot)com/watch?v=ldUG - see the video description, see the first five minutes, see the 7-12 and 20-30 minute timeframes
AGACAD, Blog Posting, “NEW FEATURE: Create metal floor trusses in Revit”, Date: Oct. 18th, 2017, URL: agacad(dot)com/blog/new-feature-metal-framing-truss – see ¶ 1
AGACAD, “WEBINAR: Complex Connections for Timber/Steel Frames in Revit®”, Blog Posting, Feb. 7th, 2018, URL: agacad(dot)com/blog/webinar-complex-connections-for-timbersteel-frames-in-revit, ¶ 1: “That’s just the preparation for the fun part, though! Once we’ve done the framing, we‘ll see how to distribute various connection details (fasteners, hardware, etc.)automatically using our Wood & Metal Framing software and, for even more complex situations, Smart Details, which lets you define rules and insert hundreds of elements throughout your project with a few clicks.”
Liu et al., “Automated Clash Resolution of Rebar Design in RC Joints using Multi-Agent Reinforcement Learning and BIM”, 2019 – see the abstract and § 5 ¶ 1
Huang et al., “Automatic Classification of Design Conflicts Using Rule based Reasoning and Machine Learning—An Example of Structural Clashes Against the MEP Model”, 2019, see the abstract and § 1 ¶¶ 1-2 and § 5 ¶ 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147